DETAILED ACTION
	This Office Action, based on application 17/570,780 filed 7 January 2022, is filed in response to applicant’s amendment and remarks filed 29 June 2022.  Claims 1-30 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s remarks, submitted 29 June 2022 in response to the Office Action mailed 29 March 2022, have been fully considered below.
	Specification Objection
	The Office withdraws the previously issued objection in view of applicant’s amendment and remarks.
	Double Patenting
	The Office withdraws the rejections in view of the terminal disclaimer filing.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose a flash memory wherein the memory has (1) a plurality of pages per block, (2) multiple sub-pages per page, and (3) writing state information (WSI) assigned per each sub-page.  While the applicant acknowledges SONG discloses WSI per page, the applicant alleges SONG is silent in disclosing WSI per sub-page.  Applicant’s arguments with respect to the prior art rejections teaching three levels of storage units have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in further view of OLBRICH.
The Office notes the claims are directed to a flash memory comprising different types of logical storage units.  The Office notes the applicant’s exemplary original Claim 1 specified storage units of “region” and “sub-region”, while Claim 1 has now been amended to recite “blocks”, “pages”, and “sub-pages”.  Logical storage units are referred to by many different names in the art including block, sector, page, region, chunk, partition, cluster, unit, word, sub-block, super-block, sub-page, super-page, etc.  Each of these terms are not limited to a particular quantity of storage (e.g. a page may be defined as 1k bits, 4k bits, or more or less depending on how the term is used) and thus may be used interchangeably between different users or applications.  What typically sets each of these terms apart from each other in applications is the relationship each term has with another term and how the term is defined to be used (e.g. Claim 1 is limited to (1) a page includes 2 sub-pages, (2) a block includes 2 pages, and (3) a block is a unit of ‘erase’).   As such, any future renaming the logical storage units and/or altering the hierarchy of the logical storage units will not likely overcome all prior art that would render the claims as being anticipated or rendered obvious.  While the Office notes applicant’s amendment has altered the scope of the claims by renaming the logical storage units (and in some cases altering what the storage unit represents raising new matter and indefiniteness issues), SONG’s ‘block’ is generally analogous to applicant’s claimed ‘page’ and SONG’s ‘page’ is generally analogous to applicant’s claimed ‘sub-page’.

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 21: “the one or more remaining pages of the second page” (Line 20) should be “the one or more remaining sub-pages of the second page”.
Claim 22: Lack of antecedent basis of the term “the second memory region” (Lines 6 and 8).  “a second memory region” was amended to recite “a second page” in the parent claim; thus “the second memory region” should be “the second page” and is treated as such for prior art analysis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Exemplary Claim 1 (and analogously Claim 21) was amended to recite “a controller configured … to perform the erase operation … based on a management table that contains writing statement information {WSI} on each sub-page of at least one page of the plurality of pages”;  Exemplary Claim 19 was amended to recite “a controller configured … to perform the erase operation … and/or based on a management table that contains writing statement information {WSI} on each sub-region of at least one memory region of the plurality of memory regions … wherein the controller is configured to perform the erase operation by a unit of memory block”.  The Office has fully reviewed applicant’s originally filed specification and fails to find support for the amendment as presented.  The specification provides no indication that the management table containing WSI information on each sub-page provides any basis for performing an erase operation; instead, the specification suggests the mapping table containing WSI information on each page provides the basis for performing the erase operation.  Fig 12 and the accompanied description at [00176] states “In operation S13, an erasing operation in accordance with the mapping table is performed.  That is, when the WSI of the mapping table is in an invalid state, and erasing operation for a corresponding page is performed”.  While Fig 11 illustrates the management table may provide a basis for updating a mapping table containing WSI information on each page, the mapping table alone provides the basis in which a block erase is performed.  Claim 54 of parent application 13/283,866 further highlights that the management table would not provide any basis for performing block erases of the memory, since WSI’s of a page may be marked as invalid while “refraining from making any changes to a TRIM managing table when data corresponding to the first sector address is stored in an entirety of the {page}”; thus, a page may be fully invalidated without individually invalidating each sub-page of the page in the management table.  As such, the Office maintains the amended subject matter introduces new matter.

Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 27 recites “the first pages”.  There is insufficient antecedent basis for this limitation in the claim.  The parent claims recite “each of the plurality of memory blocks including a plurality of pages that include a first page and a second page”.  As such, antecedent basis is only provided for a single “the first page” and not a plurality of first pages as claimed.  For the purposes of further examination, the claims are treated as reciting “the first page” instead of “the first pages”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13, 15, 21, 22, and 24-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SONG et al (US PGPub 2010/0217927) in further view of OLBRICH et al (US PGPub 2009/0172263).

With respect to Claim 1, SONG discloses a memory device comprising: 
a flash memory (Fig 1, Flash Memory 2210) including a plurality of pages that include a first 5page and a second page, each of the plurality of pages including a plurality of sub-pages that include a first sub-page and a second sub-page (Fig 13; ¶[0111] – a flash memory may be organized in which pages are units of memory allocation {a page analogous to a ‘sub-page’} and a block comprises four pages {a block analogous to a ‘page’}); and 
a controller configured to receive from an external device a request to delete a first file stored in the flash memory (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host), and to perform an erase operation in response to 10the request to delete the first file (¶[0118] – in response to the Invalidity Command, the storage device identifies units of memory corresponding to the command and invalidates them; ¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data) based on a management table that contains writing statement information on each sub-page of at least one page of the plurality of pages (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host; an FTL module may update a data structure such as the table of Fig 13 {‘management table’} which illustrates logical address to physical address mappings and a validity indicator {‘write state information’} of each data unit), 
wherein the controller is configured to perform the erase operation (¶[0119] – the FTL module 5280 {Fig 2, Controller 5250 comprises FTL module 5280} may perform an erase operation on an erase operation unit when all read/write operation units of the erase operation unit contain invalid data).
SONG may not explicitly disclose a flash memory including a plurality of memory blocks, each of the plurality of memory blocks including a plurality of pages; and wherein the controller is configured to perform the erase operation by a unit of memory block.
However, OLBRICH discloses a flash memory including a plurality of memory blocks, each of the plurality of memory blocks including a plurality of pages (¶[0193] – flash memories may make use of an additional memory structure of a superblock {analogous to the claimed ‘block’} which comprises multiple blocks {analogous to the claimed ‘page’}); and wherein the controller is configured to perform the erase operation by a unit of memory block (¶[0515-0520] – superblocks may be erased; erase counts and valid bits may be maintained by unit of superblock).
SONG and OLBRICH are analogous art because they are from the same field of endeavor of flash memory organization. At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SONG and OLBRICH before him or her, to modify the flash memory of SONG to include superblocks as taught by OLBRICH.  A motivation for doing so would have been to enable increased performance of the flash by making it possible to execute the same reading/writing/erasing command on multiple blocks.  Therefore, it would have been obvious to combine SONG and OLBRICH to obtain the invention as specified in the instant claims.

With respect to Claim 21, SONG discloses a memory device comprising: 
a flash memory (Fig 1, Flash Memory 2210) including a plurality of pages that include a first page and a second page, each of the plurality of pages including a plurality of sub-pages that include a first sub-page and a 25second sub-page (Fig 13; ¶[0111] – a flash memory may be organized in which pages are units of memory allocation {a page analogous to a ‘sub-page’} and a block comprises four pages {a block analogous to a ‘page’}); and 
a controller configured to receive from an external device a request to delete a first file stored in the flash memory (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host), and to perform an erase operation in response to the request to delete the first file (¶[0118] – in response to the Invalidity Command, the storage device identifies units of memory corresponding to the command and invalidates them; ¶[0119] – garbage collection operations {‘erase operation’} may perform an erase operation on a block of memory if all pages of the block contain invalid data) based on a management table that contains writing statement information on all of the plurality of sub-pages of at least one page of the plurality of pages (¶[0118] – a file deletion operation on a storage device beings by the device receiving address and data to be invalidated for one or more files via an Invalidity Command from a host; an FTL module may update a data structure such as the table of Fig 13 {‘management table’} which illustrates logical address to physical address mappings and a validity indicator {‘write state information’} of each data unit), 
wherein the controller is configured to perform the erase operation (¶[0119] – the FTL module 5280 {Fig 2, Controller 5250 comprises FTL module 5280} may perform an erase operation on an erase operation unit when all read/write operation units of the erase operation unit contain invalid data),
the first page is invalid only when all of the plurality of sub-pages of the first page are invalid (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it), 
83the controller is configured to perform the erase operation on a first memory block that contains at least a portion of the first file in response to the request to delete the first file when the at least a portion of the first file is either stored in all of the plurality of sub-pages of the first page or stored in all of one or more remaining sub-pages of the second page (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. Fig 5 illustrates File 1 spanning 3 blocks and File 3 spanning 5 blocks; ¶[0085] – BBN of Fig 5 may correspond to an allocation unit of the storage medium including a page, sector, or block.  Since File 1 or File 3 occupies at least one allocation unit, either file would be stored in at least one sub-region of at least one memory region meeting the broadest reasonable interpretation of the limitation).
SONG may not explicitly disclose a flash memory including a plurality of memory blocks, each of the plurality of memory blocks including a plurality of pages; wherein the controller is configured to perform the erase operation by a unit of memory block; and the one or more remaining pages of the second page is all of sub-pages of the second page other than at least one sub-page that is designated by one or more previous request to delete.
However, OLBRICH discloses a flash memory including a plurality of memory blocks, each of the plurality of memory blocks including a plurality of pages (¶[0193] – flash memories may make use of an additional memory structure of a superblock {analogous to the claimed ‘block’} which comprises multiple blocks {analogous to the claimed ‘page’}); and wherein the controller is configured to perform the erase operation by a unit of memory block (¶[0515-0520] – superblocks may be erased; erase counts and valid bits may be maintained by unit of superblock).
SONG and OLBRICH are analogous art because they are from the same field of endeavor of flash memory organization. At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SONG and OLBRICH before him or her, to modify the flash memory of SONG to include superblocks as taught by OLBRICH.  A motivation for doing so would have been to enable increased performance of the flash by making it possible to execute the same reading/writing/erasing command on multiple blocks.  Therefore, it would have been obvious to combine SONG and OLBRICH to obtain the invention as specified in the instant claims.
SONG and OLBRICH may not explicitly disclose the one or more remaining pages of the second page is all of sub-pages of the second page other than at least one sub-page that is designated by one or more previous request to delete.
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination of SONG and OLBRICH’s block that each page of the block may be allocated to either a first file or a second file wherein the second file was subject to a previous delete request.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to either a first file or a second file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if a file stored in a block does not consume the entire block, data from another block may occupy the remainder of the space of the block resulting in storage efficiency of the memory.

With respect to Claim 2, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses a buffer configured to store the management table (Fig 12, Storage Device 5205 comprises Local Memory 5270 {‘buffer’} comprising Table 5285; ¶[0111] – Table 5285 may provide an indication of which pages contain invalid data).

With respect to Claim 3, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses a DRAM configured to 20store the management table (¶[0109] – local memory 5270 may include … DRAM).

With respect to Claim 4, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses an SRAM configured to store the management table (¶[0109] – local memory 5270 may include … SRAM).

With respect to Claim 255, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the first file is stored in one or more sub-pages either of only one page of the plurality of pages, or of at least two pages of the plurality of pages (Fig 5 illustrates File 1 spanning 3 blocks and File 3 spanning 5 blocks; ¶[0085] – BBN of Fig 5 may correspond to an allocation unit of the storage medium including a page, sector, or block.  Since File 1 or File 3 occupies at least one allocation unit, either file would be stored in at least one memory region meeting the broadest reasonable interpretation of the limitation).  

With respect to Claim 6, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the controller performs the erase 30operation on a first memory block that contains at least a portion of the first file, in response to the request to delete the first file, when the at least a portion of the first file is stored either in all of the plurality of sub-pages of the first page, or in all of one or more remaining sub-pages of the second page (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. Fig 5 illustrates File 1 spanning 3 blocks and File 3 spanning 5 blocks; ¶[0085] – BBN of Fig 5 may correspond to an allocation unit of the storage medium including a page, sector, or block.  Since File 1 or File 3 occupies at least one allocation unit, either file would be stored in at least one sub-region of at least one memory region meeting the broadest reasonable interpretation of the limitation).
SONG and OLBRICH may not explicitly disclose the one or more remaining sub-pages of the second page is all of sub-pages of the second page other than at least one sub-page that is designated by one or more previous request to delete.
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination of SONG and OLBRICH’s block that each page of the block may be allocated to either a first file or a second file wherein the second file was subject to a previous delete request.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to either a first file or a second file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if a file stored in a block does not consume the entire block, data from another block may occupy the remainder of the space of the block resulting in storage efficiency of the memory.

With respect to Claim 57, the combination of SONG and OLBRICH disclose the memory device of claim 6.
SONG and OLBRICH may not explicitly disclose wherein the controller performs the erase operation on the first memory block when the at least a portion of the first file is stored in all of the plurality of sub-pages of the first page.  
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination of SONG and OLBRICH’s block that each page of the block may be allocated to a first file.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to a first file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if file data has a choice to be stored in a single block or over multiple blocks, the file data is stored in the single block resulting in access and deletion efficiency when the data of the block is later accessed or erased.

With respect to Claim 8, the combination of SONG and OLBRICH disclose the memory device of claim 7.
SONG further discloses wherein the controller performs the erase 10operation on the first memory block at an idle time when there is no request from the external device (¶[0239] – execution of invalidity processing may occur during an idle state).  

With respect to Claim 9, the combination of SONG and OLBRICH disclose the memory device of claim 6.
SONG may not explicitly disclose wherein the controller performs the erase operation on the first memory block when the at least a portion of the first file is 15stored in all of the one or more remaining sub-pages of the second page.  
However, SONG states at ¶[0111] that a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file which at least suggests the combination of SONG and OLBRICH’s block that each page of the block may be allocated to a first file.  As such, with the suggestions asserted by SONG, it would have been obvious to one or ordinary skill in the art at the time of the invention to have taken into consideration SONG’s explicit teachings and suggestions to have been able to modify the combination of SONG’s explicit teachings and OLBRICH such that each page of the block is allocated to a first file with a reasonable expectation of success.  A motivation for doing so would be to optimize the storage of the block such that if file data has a choice to be stored in a single block or over multiple blocks, the file data is stored in the single block resulting in access and deletion efficiency when the data of the block is later accessed or erased.

With respect to Claim 10, the combination of SONG and OLBRICH disclose the memory device of claim 9.
SONG further discloses wherein the controller performs the erase operation on the first memory block at an idle time when there is no request from the external device  (¶[0239] – execution of invalidity processing may occur during an idle state). 

With respect to Claim 11, the combination of SONG and OLBRICH disclose the memory device of claim 6.
SONG further discloses wherein the controller performs the erase operation on the first memory block, in response to the request to delete the first file, only when the at least a portion of the first file is stored either in all of the plurality of sub-pages of the first page, or in all of the one or more remaining sub-pages of the second   page (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. Fig 5 illustrates File 1 spanning 3 blocks and File 3 spanning 5 blocks; ¶[0085] – BBN of Fig 5 may correspond to an allocation unit of the storage medium including a page, sector, or block.  Since File 1 or File 3 occupies at least one allocation unit, either file would be stored in at least one sub-region of at least one memory region meeting the broadest reasonable interpretation of the limitation). 

With respect to Claim 12, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein when a portion of the first file is stored in the first sub-page of the second page and not stored in the second sub-page of the second page and the second sub-page of the 30second page is not designated by one or more previous request to delete, the erase operation is not performed on a second memory block that contains the second page and the management table keeps storing the writing statement information on the first sub-page of the second page until the erase operation is performed on the second page that contains the 80second page after all of the plurality of sub-pages of the second page are designated by one or more request to delete (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated, the garbage collection operation would not erase the block if a second page of the block is not invalid meeting the limitations of the claim).  

With respect to Claim 13, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the first page either 5contains at least a portion of only one file or contains at least a portion of each of at least two files (¶[0111] -  a flash memory may be organized into erase unit blocks comprising read/write unit pages wherein each page of a block may store valid or invalid data of a file.  Thus, if file data occupies at least one sub-region of the first memory region, the first memory region would contain at least one file meeting the broadest reasonable interpretation of the limitation).

With respect to Claim 15, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein in response to the request to delete 15the first file, only a portion of the first file is erased from the flash memory and a remaining portion of the first file is still contained in the flash memory (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a first block is invalidated and another page of the block is not invalidated, the garbage collection operation would not erase the block.  If a second page of a first file stored in a second block is invalidated and all other pages of the block are also invalid, the garbage collection operation would erase the block meeting the limitation of the claim).  

With respect to Claim 22, the combination of SONG and OLBRICH disclose the memory device of claim 21.
SONG further discloses wherein when a portion of the first file is 10stored in the first sub-page of the second page and not stored in the second sub-page of the second page and the second sub-page of the second page is not designated by one or more previous request to delete, the erase operation is not performed on a second memory block that contains the second memory region and the management table keeps storing the writing statement information on the first sub-page of the second page until the erase operation is performed on the second memory block that contains the second memory region after all of the plurality of sub-pages of the second page are designated by one or more request to delete (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure.  If a first page of a first file stored in a block is invalidated and a second page is later invalidated {‘at least a portion of second data’}, the garbage collection operation would be able to erase the block if all pages are invalid meeting the limitations of the claim).   

With respect to Claim 24, the combination of SONG and OLBRICH disclose the memory device of claim 21.
SONG further discloses a buffer configured to store the management table (Fig 12, Storage Device 5205 comprises Local Memory 5270 {‘buffer’} comprising Table 5285; ¶[0111] – Table 5285 may provide an indication of which pages contain invalid data).  

With respect to Claim 25, the combination of SONG and OLBRICH disclose the memory device of claim 21.
SONG further discloses wherein the controller performs the erase 30operation on the first memory block at an idle time when there is no request from the external device (¶[0239] – execution of invalidity processing may occur during an idle state).

With respect to Claim 26, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the first page is invalid only when all of the plurality of sub-pages of the first page are invalid (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it).

With respect to Claim 27, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the first page is valid when at least one of the plurality of sub-pages of the first pages are valid (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it).

With respect to Claim 28, the combination of SONG and OLBRICH disclose the memory device of claim 1.
SONG further discloses wherein the first page is valid when the first sub-page of the plurality of sub-pages of the first pages is valid and the second sub-page of the plurality of sub-pages of the first pages is invalid (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it).

With respect to Claim 29, the combination of SONG and OLBRICH disclose the memory device of claim 21.
SONG further discloses wherein the first page is valid when at least one of the plurality of sub-pages of the first pages is valid (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it).

With respect to Claim 30, the combination of SONG and OLBRICH disclose the memory device of claim 21.
SONG further discloses wherein the first page is valid when the first sub-page of the plurality of sub-pages of the first pages is valid and the second sub-page of the plurality of sub-pages of the first pages is invalid (¶[0119] – in response to a garbage collection operation {analogous to claimed ‘erase operation’}, a determination as to whether or not all read/write operation units {e.g. pages} in an erase operation unit {e.g. block} contain invalid data, and if so, an erase operation may be performed on the block; if not, the block is not ready for erasure. The erase operation unit may be considered ‘valid’ or ‘invalid’ based on whether or not an erase operation may be performed on it).

Allowable Subject Matter
Claims 14, 16-20, and 23 are allowed over prior art.  Consistent with the PTAB decision rendered 26 August 2021 in parent application 13/283,866, prior art has not been found to explicitly disclose or render obvious a ‘two table’ limitation wherein write state information (WSI) is maintained using two separately managed tables when managing two management units.  Claim 14 recites “wherein the controller performs the erase operation further based on a mapping table that contains writing statement information on one or more page of the plurality of pages, and 10the writing statement information on the first page in the mapping table is updated when the writing statement information on all sub-pages of the first page in the management table is updated”;  Claim 16 recites “updating writing statement information of a management table on each sub-region that contains at least a portion of the first file; and 25updating writing statement information of a mapping table on a first memory region among the plurality of memory regions, when the writing statement information on all sub-regions of the first memory region in the management table is updated”; Claim 19 recites “82the writing statement information on the first memory region in the mapping table is updated when the writing statement information on all sub-regions of the first memory region in the management table is updated”;  Claim 23 recites “wherein the controller performs the erase 20operation further based on a mapping table that contains writing statement information on one or more page of the plurality of pages, and the writing statement information on the first page in the mapping table is updated when the writing statement information on all pages of the first page in the management table is updated”.  As such, the allowable claims listed are directed to management of flash memory requiring the ‘two table’ solution {‘mapping table’ managing WSI at the region level and ‘management table’ managing WSI at the sub-region level).
While Claims 14, 19, 20, and 23 are allowed over prior art, the claims are rejected due to the new matter issue introduced in the amendment presented in the response filed 29 June 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure recite similar management of flash memories and manipulation of state tables in response to unwrite or erase operations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/
Examiner, Art Unit 2137                                                                                                                                                                                            /RYAN BERTRAM/Primary Examiner, Art Unit 2137